DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Olson, Reg. No. 36626, on 3/15/2022.
The application has been amended as follows: 
Claim 16 is amended to recite (lines 6-8):
“a metal reinforcement and a plastic body overmolded onto the metal reinforcement as a liquid plastic material such that the metal reinforcement is embedded within the liquid plastic material of the plastic body,”
Claim 31 is amended to recite (line 4):
“at least one pyrotechnic actuator arranged in the housing;”

Allowable Subject Matter
Claims 16-33 (renumbered 1-18) allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 16-33, the allowability resides in the overall structure of the device as recited in independent claims 16, 31, and 32, and at least in part, because claims 16, 31, and 32 recite the following limitations: 
“at least one pyrotechnic actuator arranged in the housing; 
wherein at least one of the first housing part or the second housing part comprises a metal reinforcement and a plastic body overmolded onto the metal reinforcement as a liquid plastic material such that the metal reinforcement is embedded within the liquid plastic material of the plastic body,
wherein the plastic body comprises: 
a first portion made of a first plastic material, 
a second portion made of a second plastic material” - claim 16;
“wherein a boundary between the first and second portions on a first side of the metal reinforcement is offset relative to the boundary between the first and second portions on a second side of the metal reinforcement, the metal reinforcement overmolded on both the first side and the second side” - claim 31;
“wherein the metal reinforcement comprises at least one cylindrical portion delimited by a shoulder, wherein the shoulder is free of openings” - claim 32.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.